Citation Nr: 1539197	
Decision Date: 09/14/15    Archive Date: 09/24/15

DOCKET NO.  13-28 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to a Certificate of Eligibility for loan guaranty benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel


INTRODUCTION

The appellant was a member of the United States Army Reserve/National Guard from May 22, 1997 to June 2, 2002, including a period of active duty from October 2, 2001 to March 29, 2002.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a June 2013 decision of the Atlanta Regional Loan Center in Decatur, Georgia, which denied the Appellant's request for a Certificate of Eligibility for VA home loan benefits.  

On June 16, 2015, the appellant appeared at the RO and testified at a videoconference hearing before the undersigned Veterans Law Judge, sitting in Washington, DC.  A transcript of the hearing is of record.  

The Board has not only reviewed the appellant's physical claims file, but also the Virtual VA and Veteran's Benefits Management System (VBMS) paperless claims processing systems to ensure a total review of the evidence.  


FINDINGS OF FACT

1.  The appellant served on active duty from October 2, 2001 to March 29, 2002; he received an honorable discharge in June 2002 by reason of sole survivorship.  
 
2.  The appellant has a compensable service-connected disability.  


CONCLUSION OF LAW

The legal criteria for basic eligibility for VA home loan benefits have been met.  38 U.S.C.A. §§ 3701, 3702 (West 2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  However, there is no indication in the VCAA that Congress intended the act to revise the unique, specific claim provisions of Chapter 37, Title 38 of the United States Code.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002).  VA also has a duty to assist claimants in obtaining evidence needed to substantiate a claim, unless no reasonable possibility exists that such assistance would aid in substantiating that claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).  In light of the favorable disposition below, the Board finds that any deficiency in VA's VCAA notice or development actions is harmless error with respect to the issue adjudicated in this decision.  

II.  Factual Background.

The record on appeal shows that the appellant served in the Army National Guard from May 22, 1997 to June 4, 2002.  In addition, a DD Form 214 reflects that the appellant served on active duty from October 2, 2001 to March 29, 2002, and received an honorable discharge.  The narrative reason for his separation was "AR 635-200 Chap 4."  

Also of record is NGB Form 22, National Guard Bureau Report of Separation and Record of Service, reflecting service in the Army National Guard from May 22, 1997 to June 2, 2002, for a period of 5 years and 11 days of service.  

The appellant's request for a certificate of eligibility for loan guaranty was received in April 2013.  Submitted in support of his claim was a copy of a memorandum from the Department of the Army, dated June 2, 2002, indicating that the appellant was granted a hardship discharge; this was based on the fact that he was the surviving son of a 100 percent disabled Veteran.  

Also submitted in support of the appellant's claim was a copy of a Certificate of Eligibility previously issued by the VA on August 17, 2002.  

By letter dated in June 2013, the appellant was informed that his request for a Certificate of Eligibility for VA home loan benefits was denied on the basis that the NGB Form 22 of record showed service from May 1997 to June 2002 and that therefore he had less than the required minimum of six creditable years of service in the Army National Guard.  

In his notice of disagreement, dated in June 2013, the appellant related that he did not complete the required 6 years of service because he was honorably discharged 9 months early as a sole survivor.  He further argued that, under the Hubbard Act, he was entitled to the loan benefits as a sole survivor.  Attached to his NOD was a copy of the Hubbard Act, effective August 29, 2008.  

In a November 2014 rating decision, the Boston VA Regional Office granted the appellant's claim of entitlement to service connection for post-traumatic stress disorder (PTSD) and assigned an initial 50 percent disability rating, effective September 9, 2013.  

At his personal hearing in June 2015, the appellant maintained that he was discharged from service only 9 months shy of the required six year commitment with the National Guard.  The appellant noted that he received a hardship discharge because he was a sole survivor.  The appellant related that, shortly after discharge, he applied for and was granted a certificate of eligibility in 2002.  The appellant stated that, under the Hubbard Act, if a soldier is discharged as a sole survivor, he is entitled to the same benefit as he would have been if he completed his enlistment.  He further noted that he has 90 days of active service.  

III.  Legal Analysis.

In order to be eligible for certain VA benefits, a service member must generally perform a "minimum duty" requirement: either 24 months of continuous active duty or the full period for which the service member was called or ordered to active duty. 38 U.S.C.A. § 5303A (b) (1).  

There are situations in which the basic eligibility requirements for VA benefits as set forth under 38 U.S.C.A. § 5303A do not apply.  For instance, the provisions do not apply to a person who is discharged or released from active duty for a disability incurred or aggravated in line of duty, or to a person who has a disability that the Secretary has determined to be compensable under chapter 11 of the applicable title. 38 U.S.C.A. § 5303A (b) (3) (B)-(C).  

The provisions are also inapplicable to home loan benefits where certain factors are met, such as: a discharge or release for the convenience of the government; a discharge or release for a medical condition that preexisted service and is not service-connected; an involuntary discharge or release for the convenience of the government based on reduction in force; or, a discharge or release for a physical or mental condition not characterized as a disability that interfered with performance of duty.  38 U.S.C.A. § 5303A (b) (3) (F) (i-iv).  

Eligibility for VA housing loan benefits are outlined in 38 U.S.C.A. § 3702.  Pursuant to this statute, the following veterans are eligible for VA housing loan benefits: a veteran must have served on active duty for 90 days or more during World War II, the Korean conflict or the Vietnam era; a veteran who was discharged or released from a period of active duty for a service-connected disability after September 15, 1940; or a veteran who served after July 25, 1947, for a period of more than 180 days and was discharged or released therefrom under conditions other than dishonorable, or who served more than 180 days in active duty status and continues on active duty.  The section also includes any veteran who served on active duty for 90 days or more during the Persian Gulf War or who served in the Selected Reserve and meets further criteria as to this service; as well as a veteran who served on active duty for 90 days or more and was discharged by reason of a sole survivorship.  38 U.S.C.A. §§ 3701, 3702. 


In this case, the AOJ denied the appellant's application for a certificate of eligibility for VA home loan benefits on the basis that he did not meet the minimum active duty requirements set forth in section 5303A(b)(1).  However, since the AOJ last considered the appellant's claim in the August 2013 Statement of the Case, VA granted service connection for PTSD in a November 2014 rating decision and assigned an initial 50 percent disability rating, effective September 9, 2013.  

In light of the award of a compensable service-connected disability rating, the additional minimum active duty service requirements set forth in section 5303A (b) (1) are not for application.  38 U.S.C.A. § 5303A (b) (3) (C) (West 2014).  

Moreover, the appellant's active service meets the legal criteria for basic eligibility for VA housing loan benefits set forth at 38 U.S.C.A. § 3702 (West 2014); 38 C.F.R. § 3.315 (2014).  In particular, the record clearly indicates that he served on active duty from October 2, 2001 to March 29, 2002, and received an honorable discharge.  He also served during the Persian Gulf War.  And, he was discharged in June 2002 by reason of sole survivorship.  Under these circumstances, the legal criteria for basic eligibility for VA home loan benefits have been met.  38 U.S.C.A. §§ 3701, 3702, 5303A (West 2014).  


ORDER

Entitlement to VA home loan guaranty benefits is granted.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


